Citation Nr: 0716648	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  02 08 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee strain.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) in Winston-Salem, North Carolina, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  A left knee strain is not shown by competent medical 
evidence to have a nexus to service.

2.  Coronary artery disease status post myocardial infarction 
is not shown by competent medical evidence to have a nexus to 
service.


CONCLUSIONS OF LAW

1.  A left knee strain was not incurred in or aggravated in-
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  Coronary artery disease, status post myocardial 
infarction, was not incurred in or aggravated in-service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and August 2001 
and April 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claims were thereafter readjudicated in the November 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, private medical records are available, and there 
is no pertinent evidence which is not currently part of the 
claims file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claims.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, and arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Left knee strain

Background

Service medical records show the veteran was treated for mild 
left knee strain in July 1978 after twisting his knee playing 
softball.  X-rays were within normal limits.  Later that 
month the veteran was seen and reported that his pain had 
subsided significantly since he was last seen.  Range of 
motion was full with no complaint of pain.  The knee remained 
slightly edematous.  The impression was resolving strain.  No 
further treatment was noted.  The August 1983 retirement 
examination revealed clinically normal lower extremities.

At a November 1999 VA examination for his left shoulder, the 
examiner noted the veteran had a normal gait and there were 
no abnormal signs of weight bearing on either foot.  There 
was no limitation of function of standing or walking noted.  

A radiographic report from Coastal Diagnostic Imaging dated 
April 2005 showed mild to moderate patellofemoral and medial 
compartment degenerative changes without acute fracture or 
left knee joint effusion.  The study demonstrated a 1.4 
centimeter (cm) sclerotic focus within the anterior aspect of 
the proximal tibial metadiaphysis.

Treatment records from Onslow Doctors Care, Inc. dated April 
2005 show that the veteran was seen after a left knee injury.  
The assessment was left knee sprain/strain and medial 
collateral injury.  Six days later it was noted that the 
veteran's knee strain was resolved.  

At a June 2005 VA examination, the veteran reported that he 
injured his left knee while playing softball in July 1978 
while in service and reinjured his left knee in April 2005 
while working and coming down off a ladder.  After 
examination, the diagnosis was noted as left knee strain and 
that the injury was resolved according to record and to the 
examination.  X-rays showed early osteoarthritic change.  The 
examiner opined that as to whether this was service connected 
the answer was no.  The examiner explained that it was not 
caused by service because there were two separate injuries 
and the degenerative knee could not be caused by a previous 
strain.  It was a chronic overuse injury, so there was no 
connection between those.  

A radiological report from Coastal Diagnostic Imaging dated 
October 2005 indicates the veteran injured his left knee 
climbing a ladder.  The impression was mild degenerative 
joint disease; no acute abnormality seen.

Treatment records from Onslow Doctors Care, Inc., dated in 
October 2005 show a diagnosis of recurrent left knee strain, 
rule out cartilage injury.

An examination conducted by Atlantic Orthopedics in October 
2005 noted the veteran's injury to his left knee while in 
service in 1978 and in April 2005.  The examiner indicated 
that the veteran again injured the knee in October 2005.  The 
veteran's claim for Worker's Compensation was denied and he 
returned to work and again injured his knee.  The veteran was 
examined.  X-rays showed osteophytes at the patella.  The 
veteran had osteophytic lipping at the joint line medially.  

The examiner indicated the veteran had a sprain of the knee 
and suspected he sprained it in April and October 2005.  The 
examiner could not rule out a meniscal injury.  The veteran 
was to be out of work and he was prescribed Celebrex.  He had 
a follow-up appointment in two weeks to check on progress.  
If the veteran continued to have symptoms and findings 
consistent with a meniscal injury, a knee MRI would be 
ordered.

Treatment records dated November 2005 to February 2006 from 
Atlantic Orthopedics indicate no evidence of any meniscal 
injury.  The examiner believed the veteran still had some 
quadriceps tendon problems with tendonitis and some 
insufficiency.  The veteran was sent to physical therapy.  
The veteran finished his physical therapy in December 2005 
and was to return to work with some restrictions.  X-rays 
taken in January 2006 were indicative of patellar 
osteoarthritis and mild medial compartmental osteoarthritis.  
Results of an MRI in February 2006 revealed small 
nondisplaced horizontal tear involving the medial meniscus.  
Otherwise, he had chondromalacia of the patella and 
prepatellar bursitis.  The impression was left knee injury 
with a probable medial meniscus tear.  He had chondromalacia 
of the patella and prepatellar bursitis.

VA treatment records dated in February 2006 indicate the 
veteran had two injuries and was being treated.

Analysis

After reviewing the record the preponderance of the evidence 
is found to be against entitlement to service connection for 
a left knee strain.  Service medical records show that the 
veteran was treated for a left knee strain/sprain in July 
1978. Later that month the veteran was seen and reported that 
his pain had subsided significantly.  Range of motion was 
full with no complaint of pain.  The knee remained slightly 
edematous.  The impression was resolving strain.  No further 
treatment was noted.  The August 1983 retirement examination 
showed clinically normal lower extremities.

It was not until April 2005, i.e., about 22 years postservice 
that the veteran sought treatment after an on the job injury 
in which he twisted his left knee.  Prior to that, there was 
no evidence of continuing medical treatment.  This lengthy 
period without treatment is evidence that there was no 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Moreover, the June 2005 VA examiner found no link between the 
veteran's current disorder and service.  The examiner 
explained that the disorder was not caused by service because 
there were two separate injuries and the degenerative knee 
could not be caused by a previous strain.  It was a chronic 
overuse injury, so there was no connection between those.  

The preponderance of the evidence is against the veteran's 
assertion that his current left knee disability is a result 
from any in-service disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for a left knee strain must be denied.

Coronary artery disease status post myocardial infarction

Background

Service medical records show the veteran was seen in 
September 1975 for complaints of dull chest pain while 
playing football.  Examination of the veteran's coronary 
system revealed normal findings.  The assessment was chest 
wall pain, costochondritis versus trauma.  

The veteran's August 1983 retirement examination revealed a 
clinically normal heart and vascular system.

There is no evidence that the veteran suffered a heart attack 
while stationed in Morocco.

In March 1997, the veteran was treated for atypical chest 
pain.  A heart disorder was not diagnosed.

Private medical records show the veteran was first diagnosed 
with coronary artery disease, status post myocardial 
infarction; and hypertension in July 2002.  

VA treatment records dated February to August 2006 indicate 
the veteran had a myocardial infarction in 2002 and had two 
cardiac stents implanted.  

A November 2006 opinion from a VA physician indicated the 
veteran's 1978 episode of costochondritis/chest wall pain was 
not related to his current diagnosis of coronary artery 
disease.  

Analysis

After reviewing the record, the preponderance of the evidence 
is found to be against entitlement to service connection for 
coronary artery disease status post myocardial infarction.  
Service medical records show that the veteran complained of 
chest pains in 1975; however, this was diagnosed as 
costochondritis.  An August 1983 retirement examination 
showed a clinically normal heart and vascular system.  
Coronary artery disease was not diagnosed in service.

It was not until 2002, approximately 19 years postservice, 
that the veteran was diagnosed with coronary artery disease.  
Prior to that, there was no medical evidence of coronary 
artery disease.  Again, this lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.

A November 2006 VA opinion indicated the veteran's 
costochondritis/chest wall pain he was treated for while in 
service in 1978 was not related to his current diagnosis of 
coronary artery disease.  This medical opinion is not 
contraindicated by any competent evidence.

The preponderance of the evidence is against the veteran's 
assertion that his current coronary artery disease is a 
result from any in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for service connection for coronary artery disease 
status post myocardial infarction must be denied.




ORDER

Entitlement to service connection for a left knee strain is 
denied.

Entitlement to service connection for coronary artery disease 
status post myocardial infarction is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


